329 F.2d 646
In the Matter of BRIGANTINE BEACH HOTEL, INC., a New Jersey Corporation, Debtor,Brigantine Beach Hotel, Inc., Appellant.
No. 14601.
United States Court of Appeals Third Circuit.
Argued April 9, 1964.
Decided April 16, 1964.

Appeal from United States District Court for the District of New Jersey; Thomas M. Madden, Chief Judge.
Frank J. Ferry, Atlantic City, N. J., for appellant.
Donald D. Phillips, Atlantic City, N. J., for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
On review of the record we cannot say that on the facts therein appearing the District Court abused its discretion in denying the injunctive relief sought by the debtor-appellant.


2
The Order of the District Court of September 20, 1963, denying application for a preliminary injunction will be affirmed.